EXHIBTI 10.56

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, made as of April 1, 2005, by and between ALION
SCIENCE AND TECHNOLOGY CORPORATION, a Delaware corporation (the “Company”) and
P. Thomas Diamant (“Employee”);

WHEREAS, Employee has been actively involved in the business of John J. McMullen
Associates, Inc., a New York corporation (“JJMA”) as an executive officer of
JJMA;

WHEREAS, the Company on the date hereof, will acquire all of the issued and
outstanding shares of the capital stock of the Company (the “Shares”) pursuant
to a Stock Purchase Agreement, dated April 1, 2005, by and among the Company,
JJMA, the John J. McMullen Associates, Inc. Employee Stock Ownership Trust and
the other holders of equity interests in JJMA (the “Stock Purchase Agreement”);

WHEREAS, as a condition to the Company’s purchase of the Shares pursuant to the
Stock Purchase Agreement, the Company has required that Employee be employed by
the Company on the terms and conditions set forth herein; and

WHEREAS, Employee desires to be employed with the Company upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee
hereby agree as follows:

1. Term of Employment. The Company hereby employs Employee and Employee hereby
accepts such employment, subject to the supervision and direction of the
Company’s Chairman and Chief Executive Officer (the “CEO”), for a term
commencing upon the date hereof and continuing thereafter until the first
anniversary of the date hereof (the “Term”), unless sooner terminated pursuant
to Section 5 hereof.

2. Title and Duties. During the Term, Employee shall be employed by the Company
as Senior Vice President, and shall devote as much of his time, attention, skill
and efforts during normal working hours as is necessary to provide transition
services related to the integration of JJMA into the Company. Company agrees
that Employee may relocate from his present residence to a location which may
not be near any facility of JJMA or the Company, and that Employee may provide
the majority of his services from his home. It is anticipated that the level of
services requested of the Employee will decline during the Term.

3. Compensation and Benefits. For all services rendered by Employee to the
Company, the Company shall pay to Employee the compensation and other benefits
set forth in this Section 3. All benefits and perquisites provided under this
Agreement are subject to the terms and conditions of the applicable Company
benefit plans or programs.

(a) Salary. During the period of Employee’s employment hereunder, the Company
shall pay to Employee a salary at the rate of $344,000 per annum (the “Base
Salary”). Base Salary shall be paid to Employee in accordance with the Company’s
payroll practices in effect from time to time.

(b) Benefit Programs. During the term of this Agreement, the Employee shall be
entitled to participate in all employee benefit programs which the Company now
or shall hereafter have in effect for which Employee is eligible, subject to the
terms and conditions thereof. Such benefits shall include, at a minimum,
Company-paid medical, dental and long-term disability insurance, in amounts, and
subject to such employee contributions, as determined in accordance with the
terms of the Company’s employee benefit programs.

(c) Allowances. During the term of this Agreement, the Company will pay to the
Employee additional cash allowances as follows: (i) cost of term life insurance
up to the amount of $6,260; (ii) cost of athletic club membership up to the
amount of $800; and (iii) cost of medical and dental care not covered by any
Company benefit programs up to the amount of $13,000. The Company shall pay such
amounts to Employee within 30 days after Employee has submitted cost
substantiation for the expense.

(d) Additional Benefits. From the date of termination of this Agreement until
the Employee or Employee’s spouse as of the date hereof, whoever is younger,
reaches the age of at which he or she is eligible to receive Medicare retiree
benefits, the Employee shall be eligible to participate in the Company’s Health
and Welfare Benefit Program provided to senior executive officers to the extent
available, or in an equivalent successor plan established by the Company.
Employee shall be responsible for paying the standard employee contribution for
active employees in accordance with the terms of the Plan, even if Employee is
in fact no longer actively employed.

(e) Expenses. Subject to the usual policies and procedures of the Company,
Employee shall be entitled to be fully reimbursed for reasonable expenses
incurred by him in the performance of his duties hereunder, and the Company
will, from time to time, reimburse Employee for all such reasonable expenses
upon presentation of a written itemized account thereof together with such
vouchers, receipts and other evidence of such expenses as the Company may
reasonably deem to be necessary.

(f) Paid Time Off. Employee shall be entitled each year to 25 days Paid Time Off
(“PTO”), as defined by the Company and in accordance with the Company’s PTO
policies and procedures.

4. Conversion of ESOP Interests. Employee shall be eligible to participate in
the Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Plan (the “Company KSOP”), subject to the terms and conditions
thereof. Upon termination of Employee’s employment pursuant to Section 5 hereof,
Employee shall be entitled to receive his beneficial interest in the Company
KSOP in cash in accordance with the terms of the Company KSOP.

5. Termination.

(a) Definitions. For purposes of this Section 5, the following terms shall have
the meaning ascribed thereto:

(i) The term “Cause” shall mean that the Board of Directors of the Company has
determined in its sole discretion that Employee has: (A) committed a material
breach of any covenant or condition under this Agreement or the Non-Competition,
Non-Solicitation and Non-Disclosure Agreement, dated of even date herewith,
between the Company and Employee, after notice of such and failure to cure the
same within thirty (30) business days; (B) engaged in any act constituting
dishonesty, fraud, immoral or disreputable conduct which is harmful to the
Company or its reputation or would expose the Company to risk of civil, criminal
or legal damages, liabilities or penalties; (C) engaged in any conduct which
constitutes a felony under applicable law; (D) engaged in any act of misconduct
which is materially and demonstrably injurious to the Company; (E) violated the
Company’s Ethics Compliance Program; or (F) breached any fiduciary duty owed to
the Company.

(ii) The term “Disability” shall mean physical or mental illness or disability,
or combination thereof, that would result in Employee being treated as disabled
under the Company’s disability policies then in effect.

(b) Events of Termination. This Agreement shall automatically terminate upon the
completion of the Term. Prior to completion of the Term, this Agreement shall
automatically terminate upon the happening of any of the following events:

(i) Upon Employee’s death;

(ii) Upon written notice by the Company to Employee or Employee’s personal
representative upon Employee’s Disability;

(iii) Upon written notice of termination by the Company to Employee for Cause;
or

(iv) Upon written notice of termination by the Company to Employee without
Cause.

6. Effect of Termination.

(a) In the event of any termination under paragraph (iii) of Section 5(b), the
Company shall pay to Employee or his estate all Base Salary to which Employee is
entitled pro-rata through the date of such termination, and the Company shall
have no further obligation to Employee hereunder.

(b) In the event of any termination under paragraphs (i), (ii), or (iv) of
Section 5(b), the Company shall continue to pay to Employee all Base Salary, and
to provide all other benefits specified herein, to which Employee is entitled
through the period ending on the first anniversary of the date hereof, and,
except as provide in Section 3(d) of this Agreement, the Company shall have no
further obligation to Employee hereunder.

7. Additional Covenants. In consideration for the payments and agreements
described in this Agreement, Employee agrees to the following:

(a) Return of Property; Intellectual Property Rights. On or before Employee’s
termination of employment for any reason with the Company, Employee will return
all property owned by the Company including files, documents, data and records
(whether on paper, tapes, disks, or in any other form, electronic or otherwise),
office equipment, credit cards, and employee identification cards. Employee
acknowledges that the Company is the rightful owner of any programs, ideas,
inventions, discoveries, copyright material, or trademarks that Employee may
have originated or developed, or assisted in originating or developing, during
his period of employment with the Company, where any such origination or
development involved the use of Company time or resources, or the exercise of
Employee’s responsibilities for or on behalf of the Company. Employee will at
all times, both before and after termination of employment, cooperate with the
Company in executing and delivering documents and taking any other actions that
are necessary or requested by the Company to assist the Company in patenting,
copyrighting, or registering any programs, ideas, inventions, discoveries,
copyright material, or trademarks, and to vest title thereto in the Company.

(b) Proprietary and Confidential Information. Employee will at all times
preserve the confidentiality of all proprietary information and trade secrets of
the Company, except to the extent that disclosure of such information is legally
required. The phrase “proprietary information” means information that has not
been disclosed to the public and that is treated as proprietary or confidential
within the business of the Company.

(c) Intellectual Property Assignment. Employee agrees to execute
contemporaneously with this Agreement the attached Employee Intellectual
Property Agreement.

(d) Ethics Compliance Program. Employee agrees to comply with the Company’s Code
of Ethics under the Company’s Ethics Compliance Program attached hereto.

8. Remedies Upon Breach. Employee agrees that it is impossible to measure in
money the damages which will accrue to the Company by reason of a failure by
Employee to perform any of his obligations under this Agreement. Any breach or
threatened breach of any provision of this Agreement by Employee shall entitle
the Company, in addition to any other remedies available to it at law or in
equity (including, without limitation, the recovery of damages), to bring an
action in any court of competent jurisdiction to enjoin any such breach or
threatened breach and, without posting bond and without the need to prove
damages, to obtain an order temporarily or permanently enjoining any such breach
or threatened breach. Employee agrees that the existence of any claim or cause
of action by Employee against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and restrictions set forth in this Agreement. Employee further
acknowledges and agrees that the Company shall be entitled to recover from
Employee any and all reasonable attorneys’ fees and other costs and expenses
incurred by the Company in successfully enforcing its rights hereunder.

9. Affiliated Entities. Employee understands, acknowledges and agrees that
Employee may from time to time perform services on behalf of, and become exposed
to secret, confidential or proprietary information of, parents, subsidiaries or
other affiliates of the Company. Therefore, references to the Company in this
Agreement shall be construed to include the Company and all of its affiliated
entities including, without limitation, JJMA and all other direct and indirect
parent, subsidiary, brother or sister corporations of the Company.

11. Required Withholdings. All amounts due from the Company to Employee
hereunder shall be paid to Employee net of all taxes and other amounts which the
Company is required to withhold by law.

12. Binding Agreement; Assignment. This Agreement is binding on and is for the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors, administrators and other legal representatives.
Neither this Agreement nor any right or obligation hereunder may be assigned by
Employee. Employee specifically consents to the assignment of this Agreement,
and all rights of the Company contained herein, to any successor or assign of
the Company.

13. Waiver. Any provision of this Agreement may be waived only by an instrument
in writing signed by the party against whom or which enforcement of such waiver
is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

14. Amendments. No amendment or alteration of the terms of this Agreement shall
be valid unless made in a writing signed by both parties to this Agreement
specifically referring to this Agreement.

15. Governing Law; Severability. This Agreement will be construed and enforced
in accordance with the laws of the Commonwealth of Virginia without giving
effect to choice or conflicts of laws principles. The provisions of this
Agreement will be deemed severable, and if any part of any provision is held to
be illegal, void, voidable, invalid, nonbinding, or unenforceable in its
entirety or partially or as to any party, for any reason, such provision may be
changed, consistent with the intent of the parties hereto, to the extent
reasonably necessary to make the provision, as so changed, legal, valid,
binding, and enforceable.

16. Notices. Any notices required or permitted to be given hereunder shall be
sufficient if in writing, and if delivered by hand, by courier, by facsimile, or
sent by certified mail, return receipt requested, prepaid, to the addresses set
forth above or such other address as either party may from time to time
designate in writing to the other and shall be deemed given as of the date of
the delivery if delivered by hand, by facsimile or by courier or, if mailed,
three (3) days after the date of mailing.

         
If to Employee:
  11515 Lake Potomac Dr
 
  Potomac, MD 20854

If to the Company:
  Alion Science and Technology Corporation

 
  1750 Tysons Boulevard
 
  Suite 1300

 
  McLean, VA 22102

 
  Attention: Kathy Madaleno

 
  Fax: 703.714.6510


17. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements, written or oral, with respect to the subject matter hereof.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and in pleading or proving any provision
of this Agreement it shall not be necessary to produce more than one of such
counterparts.

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

EMPLOYEE

By: /s/ P. Thomas Diamant



  P.   Thomas Diamant

ALION SCIENCE AND TECHNOLOGY CORPORATION

By: /s/ John M. Hughes
Name: John M. Hughes
Title: Senior Vice President and Chief Financial Officer

2